Order entered October 19, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01122-CV

                                  CIA BABIY, Appellant

                                             V.

                          RAMZI MORGAN KELLEY, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-04069-2015

                                         ORDER
       Before the Court is the October 17, 2017 request of court reporter Destiny M. Moses for

an extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by Monday, November 27, 2017.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE